Citation Nr: 0737149	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for a bilateral hearing loss disability.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Marine Corps 
from March 1966 to March 1970, serving as a pilot. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an initial evaluation in excess 
of 40 percent for a bilateral hearing loss disability and 
entitlement to TDIU. 

The veteran was granted service connection for a bilateral 
hearing loss disability in May 2005 with an initial 
evaluation of 40 percent.  In May 2005 the veteran claimed 
unemployability due to TDIU.  The TDIU and increased rating 
for bilateral hearing loss claims were denied in a September 
2005 rating decision, and the veteran filed a notice of 
disagreement as to both claims in September 2005.  In 
November 2005 the veteran filed a VA Form 9 appeal to the 
Board and noted that he wanted to appeal only his TDIU claim.  
However, in argument in support of his appeal he stated that 
he continues to disagree with the 40 percent evaluation for 
his hearing loss.  Because the veteran's TDIU claim is 
largely dependent on his bilateral hearing loss claim, and 
because it appears on the face of the VA Form 9 appeal that 
the veteran continues to disagree with his current bilateral 
hearing loss rating, the Board will keep the veteran's 
increased rating claim on appeal. 


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level VII 
hearing acuity in the right ear and Level VII hearing acuity 
in the left ear.

2.  The veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
single service-connected disability renders him unable to 
secure or follow a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability due to TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letters dated in February and June 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112, requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

With respect to the claim for an increased rating for hearing 
loss, no notice letter as such was provided to the veteran.  
However, a September 2005 rating decision denying an 
increased rating notified the veteran of the requirements for 
a higher rating, and the increased rating claim was 
subsequently readjudicated in a November 2006 statement of 
the case.  No prejudice has been alleged or shown with 
respect to the notification provided.
 
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examinations, and obtained medical opinions as to the 
etiology and severity of his disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Initial Rating for Bilateral Hearing Loss

The RO originally granted service connection for a bilateral 
hearing disability in May 2005, assigning a 40 percent rating 
with an effective date of January 7, 2005.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the May 2005 rating decision represents 
the initial grant of service connection for bilateral hearing 
loss, however, the Board must considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

For the veteran to receive an evaluation for bilateral 
hearing loss higher than 40 percent the evidence must show 
that the hearing loss rises to the requisite level of 
severity as proscribed in 38 C.F.R. § 4.85, DC 6100, Table 
VII. 

A May 2004 private audiological examination reported that the 
veteran's puretone threshold average in his right ear was 65 
decibels and 67 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 68 percent in the left ear.  

An April 2005 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
60
80
90
85
Left Ear:
65
80
80
89

The veteran's average puretone decibel loss average was 
reported as 79 decibels in the right ear and 76 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 64 percent in 
the left ear.  The pertinent diagnosis was mild to profound 
hearing loss in the right ear and mild to severe hearing loss 
in the left ear. 

An August 2005 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:
  

1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
65
80
90
90
Left Ear:
70
85
80
85

The veteran's average puretone decibel loss average was 
reported as 81 decibels in the right ear and 80 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 74 percent in the right ear and of 74 percent in 
the left ear.  The pertinent diagnosis was moderate to severe 
hearing loss in the right ear and  moderately-severe to 
severe hearing loss in the left ear.  

The veteran submitted a private audiological examination 
report dated in March 1995 that notes moderate to severe 
hearing loss.  The examination report lacks an interpreted 
hearing chart and speech recognition test results.  The Board 
accepts the results of the private examination and notes that 
it contains a diagnosis that is similar to the three more 
recent hearing examinations. 

The private May 2004 findings are accepted for purposes of 
this decision despite the fact that the report did not state 
what type of speech recognition test was used, and it is 
unclear what puretone thresholds were used in calculating the 
threshold average.  When all of the findings of all the 
hearing examinations are applied to 38 C.F.R., §§ 4.85, 4.86 
Tables VI and VIa, they show hearing no worse than Level VII 
in the right ear and Level VII in the left ear.  When these 
findings are applied to the criteria set out in 38 C.F.R., § 
4.85, Table VII, they yield a disability rating of 40 
percent, but no higher. 

In light of the evidence of record, the veteran's bilateral 
hearing loss is currently rated at the correct level given 
his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 
6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits an evaluation higher than 
40 percent.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the medical evidence of record, which shows 
that the criteria for a bilateral hearing loss disability 
rating higher than 40 percent has not been met.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.85, DC 6100.

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for an even higher rating 
(60, 70, 80 percent, etcetera) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The assignment of "staged ratings" has been considered, 
however because the medical evidence of record indicates no 
period of time when the veteran's hearing loss could be rated 
above 40 percent no "staged rating" will be assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

TDIU Claim

The veteran seeks entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to TDIU.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2006).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran's only service-connected disability is 
bilateral hearing loss.  For the reasons stated above, the 
Board has determined that this disability warrants no more 
than a 40 percent disability rating.  Thus, he does not meet 
the schedular standards for consideration of a TDIU under 38 
C.F.R. § 4.16(a).

Notwithstanding his 40 percent schedular evaluation, the 
veteran claims that his service-connected bilateral hearing 
loss renders him totally unemployable.  For him to prevail in 
his claim for TDIU, the record must reflect circumstances, 
apart from non-service-connected conditions, that place him 
in a different position than other veterans who meet the 
basic schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining 
whether an appellant is entitled to a total disability rating 
based upon individual unemployability, neither an appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  Van Hoose, 4 Vet. App. at 363.

There is no competent evidence that the veteran's 
circumstances are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b).  38 C.F.R. § 
4.16(a); See also 38 C.F.R. § 3.321(b).

In his claim for TDIU the veteran stated that he left his 
last job in December 2001, which was as the owner of several 
automotive repair shops; although not because of his hearing 
loss disability.  He has not sought employment since.  In a 
later statement the veteran indicated, however, that his 
hearing loss was a factor in his leaving both a position in 
operations management in the semi-conducted industry and his 
automotive repair business in 2001.  The veteran contends 
that given his age and the fact that he is trained only in 
flying, operations management, and business ownership and 
production, that his hearing loss prevents him from gaining 
employment.  The record indicates that the veteran also 
completed four years of college and obtained a college 
degree.  

The preponderance of the evidence indicates that the veteran 
can perform the physical and mental acts required by 
employment.  The veteran indicated in his own statement that 
he did not leave his job as the owner of several automotive 
repair shops because of his hearing loss disability.  While 
the veteran undoubtedly suffers from considerable hearing 
loss, there is no medical indication that it precludes him 
from obtaining and retaining substantially gainful employment 
given his education and work experience in business ownership 
and operations management.  Likewise, the Board cannot 
consider the veteran's age as a factor in determining whether 
he is employable.  Van Hoose, 4 Vet. App. at 363.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
hearing loss disability was sufficient to produce 
unemployability.  Similarly, there is no evidence that the 
veteran's disability picture is so exceptional or unusual to 
render inapplicable the schedular standards; therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b); See also 38 C.F.R. § 3.321(b).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for a bilateral hearing loss disability is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to TDIU is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


